Title: Enclosure: Invoice to Robert Cary & Company, 20 August 1770
From: Washington, George
To: Robert Cary & Company



Augt 20th 1770

Invoice of Goods to be Shipd by Robt Cary Esqr. & Co. for the use of George Washington—Potomack River—Virginia—Viz.
 1 dozn HL Hinges to suit a comn sizd door 25 M 4d. Sharp point Nails 1 Cask of 8d. Flat point Do 5 M 30d. Do Do Do 6 Splinter Locks middle sizd 6 la: strong Padlocks differt Wards 6 best Stock Locks at abt 3/ difft Wards 1 dozn xcut Saw files 3 dozn la: Whipsaw files 2 dozn Gimblets from the smal[les]t Size to an 8d. 2 dozn Do from an 8d. to the largest Spike 6 Cowpers jointer Bitts abt 3 Inchs wide 6 Ditto Croe Irons small 1 dozn Do drawg Knives 6 Cowpers dowelling Bitts 4 Howelling Knives
 2 pr best Small Scissars @ 2/ 1 pr Do Do Do 2/6 2 pr large Do 2 la: dry rubbg Brushs wt. lead on the Top 4 Clamps for Do 25 lb. drop Shott next size to high Bristol 20 Groce of Corks 1 fine lawn Sieve 6 Course hair Sifters 2 lb. of Blewstone
 2 lb. of Spirma Citi 3 lb. of Glover Salts 6 lb. Spirit of Turpentine 10 lb. flower Sulpher 2 lb. of Carraway Seed Powder of Musk half an Oz. 2 Quarts Stoutons Bitters ½ lb. Venice treacle ½ lb. Diascordium 4 Oz. Tincture of Castor 4 Oz. Gutteviti 4 Oz. Salvolatili 4 Oz. Salarmoniac 1 Pint Spirits of Hartshorn ½ Pint Universal Balsam 12 Papers Doctr James’s Powders 6 Clyster Pipes 10 lb. Salt Petre 2 lb. best white Ginger 4 Oz. Mace 4 Oz. of Nutmegs 4 Oz. of Cinnamon 4 Oz. of Cloves 8 half lb. Bottles of the best flour of Mustd

 ½ Rheam la: & thick writg Paper Cut ½ Rheam ¼ Cut Do Do 6 Papers best Ink Powder  1 Box Wafers
 10 lb. best Shoe thread 20 lb. best Sowing Do 2 lb. finest whited Brown Do 2 Oz. of 2/ Do 1 Oz. of finest blue Markg Ditto 5 pieces of Brown Rolls @ 5d. 6 pieces of best Oznabrigs 2 ps. Irish Linnen @ 1/3 3 ps. Ditto Do 3/6 2 ps. of Cambk or Kentg not to excd 3/ pr yd 2 ps. of Cambk @ 6/ pr Yd & not to exceed it 1 ps. of Purple & white Call[ic]o @ 2/ pr yd 1 ps. fine whe Call[ic]o @ 3/ pr Yd & not to exd it 1 ps. Purple & whe Pockt Handfs @ 2/ For Nettg Purses—4 oz. Scarlet Silk Twist, 4 Oz. Green Do Do A White Sattin Bonnett 3 Raw Chip Do 12 pr Mens Middle sizd thrd Hose @ 2/ not to exceed 5/ pr pair—8 pr bla: Calla Pumps, 2 pr thin Leathr Do, 2 pr Ditto Do Shoes 2 dozn pr best plaid Hose No. 3 4 dozn pr Do Do No. 4 5 Dozn Do Do No. 5 1 ps. handsome col[ore]d Duroy not to exceed 34/—With Buttons, Silk, Twist, & thrd for Do 100 Fathom of Deep Sea Line A Protractor 4¼ Inchs in Diamr—In other respects exactly agreeable to the model sent—with a difft Scale on the lower side
 Of Queen’s China—1 dozn sml Tea Cups with Handles 1 dozn Sawcers to Do 1 Middle sized Tea & Milk Pott 6 Salts 1 2 Galln Bowl 1 1½ Galln bowl 1 Gallon Do 2 3 Quart Do 2 5 Pint Do 2 2 Qt Do 2 3 pint Do 3 Quart Do 3 pint & ½ Do
1 pr of Jean Stays made of Pack threadbone by the Measure Inclosed

Go: Washington

